Exhibit 10.4

AGENUS INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
(As amended through June 13, 2012)
ARTICLE I
GENERAL
1.1 Establishment of Plan. Agenus Inc. (“Agenus”) hereby establishes the Agenus
Directors’ Deferred Compensation Plan (the “plan”), effective as of June 11,
2003, to allow each member of the Agenus Board of Directors who is not also an
officer or employee of Agenus to defer receipt of all or a portion of the cash
compensation payable to him or her as a director of Agenus until his or her
termination of service as a director or, subject to requirements set forth in
Section 3.1, such other date as may be specified by him or her.
1.2 No Right to Corporate Assets. This plan is unfunded and Agenus will not be
required to set aside, segregate, or deposit any funds or assets of any kind to
meet its obligations hereunder. Nothing in this plan will give a participant, a
participant’s beneficiary or any other person any equity or other interest in
the assets of Agenus, or create a trust of any kind or a fiduciary relationship
of any kind between Agenus and any such person. Any rights that a participant,
beneficiary or other person may have under this plan will be solely those of a
general unsecured creditor of Agenus.
1.3 Limitation on Rights Created by Plan. Nothing in this plan will give a
participant any right to continue as a director of Agenus.
1.4 Nonalienation of Benefits. The rights and benefits of a participant in this
plan are personal to the participant. No interest, right or claim under this
plan and no distribution therefrom will be assignable, transferable or subject
to sale, mortgage, pledge, hypothecation, anticipation, garnishment, attachment,
execution or levy, except by designation of beneficiaries as provided in
Section 3.6.
1.5 Binding Effect of Plan. This plan will be binding upon and inure to the
benefit of participants and designated beneficiaries and their heirs, executors
and administrators, and to the benefit of Agenus and its assigns and successors
in interest.
1.6 Administration. This plan will be administered by the Chief Financial
Officer of Agenus or other officer designated by the Board of Directors (the
“Administrator”) who will have sole responsibility for its interpretation.
1.7 Interpretation. This plan will be construed, enforced and administered
according to the laws of the Commonwealth of Massachusetts.








--------------------------------------------------------------------------------

Exhibit 10.4

 

ARTICLE II
DEFERRAL OF COMPENSATION
2.1 Deferral Agreement. Any member of the Board of Directors of Agenus who is
not an officer or employee of Agenus or its subsidiaries (an “outside director”)
is eligible to participate in this plan. An outside director may participate in
the plan by executing an agreement before September 30 of any year prior to the
calendar year in which such agreement will take effect authorizing Agenus to
defer all or a portion of his or her compensation as director (the “deferral
agreement”). A deferral agreement will remain in effect for each succeeding
calendar year unless the participant files a written revocation or superseding
deferral agreement with the Administrator. A deferral agreement for any
particular year is irrevocable after the last day of the immediately preceding
calendar year.
2.2 Amount of Deferral. Each participant may elect in his or her deferral
agreement to defer 25 percent, 50 percent, 75 percent or 100 percent of the
total cash compensation paid to the participant as an outside director of
Agenus.
2.3 Deferral Account. For bookkeeping purposes only, the Administrator will
establish and maintain an account (the “deferral account”) for each participant
which documents the compensation deferred by the participant, earnings credited
to the account and payments from the account. The deferral account will consist
of a subaccount for amounts earning interest, which will be denominated on a
dollar basis (the “cash account”), and a subaccount for amounts invested in
hypothetical shares of Agenus common stock, $0.01 par value, which will be
denominated on a share basis (the “stock account”). Each participant will
indicate in his or her deferral agreement the percentage of future deferrals to
be invested in the cash account and the stock account. Amounts may not be
transferred between the cash account and the stock account.
2.4 Cash Account. As of the tenth business day after the end of each calendar
quarter, the Administrator will credit to the participant’s cash account an
amount equal to the amount of compensation otherwise payable to the participant
in the preceding calendar quarter and which the participant had elected to defer
and invest in the cash account pursuant to Section 2.1. As of the last day of
each calendar year, the Administrator will credit interest on the balance in the
cash account on that date at the rate paid on one-year Treasury bills
hypothetically purchased on the first day of such calendar year. For a
participant receiving installment payments, interest will be credited on the
balance from time to time remaining in the cash account until the account has
been completely paid.
2.5 Stock Account. As of the tenth business day of each calendar quarter, the
Administrator will credit to the participant’s stock account a number of units
representing shares of common stock equal to the amount of compensation
otherwise payable to the participant and which the participant had elected to
defer pursuant to Section 2.1 and invest in common stock divided by the
applicable stock price for such common stock. The applicable stock price shall
mean the




--------------------------------------------------------------------------------

Exhibit 10.4

average of the closing price for such common stock for all trading days during
the applicable calendar quarter as reported by Nasdaq National Market or, if not
then traded on the Nasdaq National Market, as reported by a system or
organization selected by the Administrator. As of the date of payment of any
cash dividend on shares of common stock, the Administrator will credit to the
stock account a number of units representing shares of common stock equal to
(i) the cash dividend per share times the number of units representing shares
credited to the stock account as of the dividend record date divided by (ii) the
closing price for such shares of common stock on the date of payment of the
dividend. As of the date of payment of any stock dividend on shares of common
stock, the Administrator will credit to the stock account a number of units
representing shares equal to the stock dividend declared times the number of
units representing shares of common stock upon which such dividend was declared
credited to the stock account as of the dividend record date. In the event of
any stock dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, exchange of shares or similar change affecting common stock,
appropriate adjustment will be made in the number and/or kind of units
representing shares credit to the stock account. The stock account is maintained
for bookkeeping purposes only. Prior to distribution to a participant under
Section 3.3 or 3.4, units representing shares credited to the stock account are
not considered actual shares of common stock of Agenus for any purpose and a
participant will have no right as a stockholder with respect to such shares.
Units representing shares will include fractional units computed to three
decimal places.
2.6 Shares Subject to the Plan. The aggregate number of shares of common stock
which have been reserved for issuance under this plan is 225,000. In the event
of any stock dividend, split-up, combination or reclassification of shares,
recapitalization or similar capital change relating to the common stock, the
maximum aggregate number and kind of shares or securities of Agenus that may be
issued under the plan shall be appropriately adjusted by the Agenus Board of
Directors (whose determination shall be conclusive).
ARTICLE III
PAYMENT OF DEFERRED COMPENSATION
3.1 Commencement of Payment. Each participant will elect in his or her deferral
agreement to have payments commence in the calendar year following his or her
termination of service as a director or such other calendar year as may be
specified; provided, however, that if a participant elects to have payments
commence in a calendar year other than the calendar year following his or her
termination of service as a director, the earliest calendar year that a
participant may elect to have payments commence shall be the second calendar
year following the date of such election. For example, a deferral agreement
executed in 2004 may not specify a payment commencement date earlier than 2006.
Such election will be irrevocable. Notwithstanding the foregoing, for purposes
of this Section 3.1, “termination of service as a director” shall mean the
participant’s “separation from service” as that phrase is used for purposes of
Section 409A of the Internal Revenue Code (the “Code”) and as set forth in
Treasury Regulations promulgated pursuant to Code Section 409A.




--------------------------------------------------------------------------------

Exhibit 10.4

3.2 Election of Form of Payment. Each participant will elect in his or her
deferral agreement to have his or her deferral account paid in either a lump sum
or in annual installments for a period specified by the participant, which
period may not exceed five years.
3.3 Lump Sum Payments. A participant who elects to have his or her deferral
account paid in a lump sum will receive the lump sum payment on or before
March 1 of the year specified in the deferral agreement for commencement of
payment. The lump sum payment will consist of (a) cash in the amount credited to
his or her cash account, and (b) subject to Section 3.5, the number of shares of
common stock equal to the number of units representing shares credited to his or
her stock account; provided, however, that no fractional shares will be issued
under the plan and the number of shares issued will be rounded down to the
nearest full share.
3.4 Installment Payments. A participant who elects to have his or her deferral
account paid in annual installments will receive an installment payment on or
before March 1 of each year that installments are due commencing with the year
specified in his or her deferral agreement. Each installment payment will
consist of (a) cash in the amount credited to his or her cash account on the
date of payment divided by the number of annual installments remaining to be
paid, and (b) subject to Section 3.5, the number of shares of common stock equal
to the number of units representing shares credited to his or her stock account
divided by the number of annual installments remaining to be paid; provided,
however, that no fractional shares will be issued under the plan and the number
of units representing shares issued will be rounded down to the nearest full
share.
3.5 Limitation on Stock Distributions. If a participant would receive any
payment from his or her stock account in excess of the number of shares
remaining under the plan, such participant shall receive cash in an amount equal
to a number of units representing shares of common stock in his or her stock
account times the closing price for such common stock as of the trading day
preceding the date of distribution as is necessary to avoid exceeding such
remaining number. If more than one participant is in that situation, the
Administrator will determine allocations among participants.
3.6 Beneficiaries. A participant may designate in his or her deferral agreement
a beneficiary or beneficiaries (which may be an entity other than a natural
person) to receive any payments to be made upon his or her death. A participant
may elect to have payments to beneficiaries paid in a lump sum or in annual
installments for a period not to exceed five years. At any time, and from time
to time, a participant may change or revoke his or her designation of
beneficiary or form of payment without the consent of any beneficiary. Any such
designation, change or revocation must be made in writing and filed with the
Administrator. If the participant designates more than one beneficiary, any
payments to beneficiaries will be made in equal percentages unless the
participant designates otherwise. Any portion of a participant’s deferral
account that is not disposed of by designation of beneficiary upon the
participant’s death will be paid to his or her estate.
3.7 Payments on Death. If a participant dies before full payment of his or her
deferral account, Agenus will make payments to the participant’s designated
beneficiary or beneficiaries, or to his or her estate, of the amount remaining
in the deceased participant’s deferral account. Such




--------------------------------------------------------------------------------

Exhibit 10.4

payments will be in the form designated by the participant and will commence on
the tenth business day of the calendar year following the death of the
participant (or as soon thereafter as practicable) and, in the case of annual
installments, will be paid on or before March 1 of each succeeding year. The
Administrator may, in his or her discretion, accelerate payment of the cash
account, but not the stock account, upon a participant’s death.
3.8 Hardship Distributions from Accounts. The Administrator may, in his or her
discretion, distribute a portion or all of a participant’s cash account in case
of an unanticipated emergency that is caused by an event beyond the control of
the participant and that would result in severe financial hardship to the
individual if early withdrawal were not permitted. The Administrator will
determine the date of payment of the distribution. Hardship distributions are
not permitted from a participant’s stock account. Notwithstanding the foregoing,
this Section 3.8 shall be interpreted consistent with Treasury Regulations
promulgated pursuant to Code Section 409A, so that a distribution shall only be
permitted under this Section 3.8 if the facts and circumstances that would
otherwise permit a distribution under this Section 3.8 also qualify as an
“unforeseeable emergency” as that term is defined in Treasury Regulation
Section 1.409A-3(i)(3), and the distribution shall only be made to the extent
permitted under Treasury Regulation Section 1.409A-3(i)(3).
ARTICLE IV
AMENDMENT AND TERMINATION
4.1 Amendment. Agenus may, without the consent of any participant, beneficiary
or other person, amend the plan at any time and from time to time; provided,
however, that no amendment will reduce the amount credited prior to such
amendment to the deferral account of any participant. Notwithstanding the
foregoing, no amendment to the plan shall be made that has the effect of
modifying the time at or the manner in which any payment would otherwise be made
under the terms of the plan, except to the extent that such modification of the
time or manner of payment is expressly permitted under Treasury Regulations
promulgated under Code Section 409A.
4.2 Termination. Agenus may terminate the plan at any time. Upon termination of
the plan, no further deferrals shall be permitted, and distribution of amounts
previously deferred shall be made under the terms of the plan as in effect
without regard to the termination; provided, however, that Agenus may accelerate
payment of benefits upon the termination of the plan consistent with the
provisions of Treasury Regulation Section 1.409A-3(j)(4)(ix) (regarding plan
terminations and liquidations).
Adopted by directors on March 28, 2003
Approved by shareholders on June 10, 2003
Amendment No. 1 effective January 1, 2005
Amendment No. 2 approved by directors on March 8, 2007




--------------------------------------------------------------------------------

Exhibit 10.4

Amendment No. 2 approved by shareholders on June 6, 2007
Amendment No. 3 approved by directors on March 12, 2009
Amendment No. 3 approved by shareholders on June 10, 2009
Amendment No. 4 effective December 9, 2010
Amendment No. 5 approved by directors on March 10, 2011
Amendment No. 5 approved by shareholders on June 15, 2011
Amendment No. 6 approved by directors on March 15, 2012
Amendment No. 6 approved by shareholders on June 13, 2012










